Citation Nr: 1713446	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  09-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for multiple lesions of the nasal tracheal tree, to include as due to herbicide or Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to November 1988. He had service in Vietnam.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in San Diego, California Regional Office (RO). 

The Veteran was afforded a Travel Board hearing at the RO in October 2011 before the undersigned Veterans Law Judge sitting at San Diego, California. The transcript is of record.

The case was remanded by the Board decisions in February 2012, May 2014, and September 2015. It has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides, to include Agent Orange; however, nasopharyngeal lesions are not listed or contemplated among the diseases associated with certain herbicide agents under applicable regulations.

2. The Veteran has currently diagnosed benign nasopharyngeal lesions.

3. The preponderance of the evidence of record does not show that the Veteran's currently diagnosed benign nasopharyngeal lesions are related to service, to include herbicide or Agent Orange exposure.
CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple lesions of the nasal tracheal tree, to include as due to herbicide or Agent Orange exposure have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's September 2015 remand, the Agency of Original Jurisdiction (AOJ) obtained an additional medical opinion in November 2015. The AOJ later issued a supplemental statement of the case in March 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in-service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2015). Certain diseases are deemed associated with herbicide exposure under current VA law. 38 C.F.R. § 3.309(e). The Board observes, however, that benign nasopharyngeal lesions are not among the conditions that are presumptively service connected because of exposure to herbicides, including Agent Orange. Id. 

In addition, for Veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as a malignant tumor is shown as such in-service, subsequent manifestations of the same chronic disease are generally service-connected. If a chronic disease is noted in-service but chronicity in-service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1339-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C.A. § 5107 (West 2014). VA shall consider all information and lay and medical evidence of record in a case. If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). If a preponderance of the evidence is against a claim, it will be denied. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54). If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant. Gilbert, 1 Vet. App. at 53-54.

Analysis

The Veteran seeks entitlement to service connection for multiple lesions of the nasal tracheal tree, to include as due to herbicide or Agent Orange exposure. 

The Veteran sought treatment at Kaiser Permanente in December 1995 for complaints of a three-month history of a sensation of lower throat blockage or lump that caused occasional difficulty swallowing and some coughing. It was noted that he had a 37-year history of smoking one-half pack of cigarettes, as well as a history of heavy alcohol use until 1984. Fine needle aspiration biopsy of the thyroid was performed. The results were reported to be consistent with thyroid cyst for which he received continuing follow-up.

Subsequently received were clinic notes from the United States Naval Medical Center (Balboa) showing that the Veteran was seen in May 2006 with the chief complaint of otalgia. It was noted that he had longstanding hearing loss and bilateral tinnitus as well as right ear pressure and trouble clearing his ear for two months. He denied nasal symptoms and throat symptoms. The larynx and nasal cavity were examined by fiberoptic scope. The posterior choanae were abnormal and revealed an intranasal mass with a few pigmented lesions in the posterior pharynx.  

In August 2007, the Veteran's primary complaint was difficulty swallowing (dysphagia), status post coronary artery bypass graft a year before. He related that he had more difficulty swallowing liquids than solids and felt a "block" in his throat at times and felt he could not swallow. A CAT scan was performed for history of several hyperpigmented lesions in the nasopharynx. The impression was no discrete adenopathy or mass with symmetric appearance to the nasopharynx. The Veteran subsequently underwent a barium swallow (esophagram). The findings included an intact swallowing mechanism and no identifiable masses.

The appellant underwent biopsy of the nasopharynx in September 2009 for a history of lesions seen on diagnostic nasopharyngoscopy. It was noted that lesions were seen on the posterolateral wall of his nasopharynx. The findings were a hyperpigmented spot along the lateral aspect of the nasopharynx on the right side.  The pertinent diagnoses were seromucous gland with focus of oncocytosis and scant chronic inflammatory infiltrate. The impression was presbyesophagus in an otherwise normal study.

The Veteran was afforded a VA examination of the larynx and pharynx in March 2012. The examination noted that the claims folder was reviewed. Following examination, benign nasopharyngeal neoplasm was diagnosed. The examiner opined that this was less likely than not incurred in or cause by an in-service injury, event or illness. The examiner stated that it was unlikely that the nasopharyngeal mass was related to service. However, he further commented that "being asymptomatic, it may [have] been present from 1966-1988 as I do not see records that the nasopharynx was not examined at that time with endoscopy."

In July 2014, another VA examiner reviewed the entire claims folder and opined that the Veteran's nasopharyngeal lesions were less likely than not incurred in or caused by a claimed in-service injury, event, or illness. The examiner stated that the Veteran's nasopharyngeal lesions were first detected in May 2006. He explained that since the Veteran did not have symptoms of pain related to these lesions until 2006, they were unlikely to have been present while the Veteran was on active duty. The examiner then clarified that the previous March 2012 examiner's statement that the lesions "may [have] been present [during service]" should be interpreted as "not present during service." 

Pursuant to the Board's September 2015 remand, the Veteran was provided an additional medical opinion in November 2015. The examiner noted the Veteran's history of nasopharyngeal lesions, which were first discovered in 2006 during an evaluation for ear pain. The examiner commented that the lesion was biopsied and determined to show "seromucous gland with focus of oncocytosis" which is benign. He noted that "oncocytosis is a benign proliferation of oncocytic cells, not uncommonly found in the upper aerodigestive tract. Nasal endoscopy was performed [in 2012] and was normal per [examiner's] report." The examiner then stated that medical literature demonstrates that there is no relationship between benign oncocytosis and Agent Orange exposure. The examiner concluded that "since the tissue that was biopsied is benign from all possible measures including clinical examination and biopsy, it is not related to the development of a cancer. As such, since there is no documented connection between benign lesions of [the nasal tracheal tree] and Agent Orange, these are less likely than not related." 

Initially, the Board notes that the Veteran has a current diagnosis of benign nasopharyngeal lesions. As discussed above, nasopharyngeal lesions are not among the conditions that are presumptively service-connected because of exposure to herbicides, including Agent Orange. 

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In light of the above, the Board determines that the preponderance of the evidence shows that the Veteran's nasopharyngeal lesions did not manifest within service or for many years thereafter and that they were otherwise not related to service, to include as due to herbicide or Agent Orange exposure. The Board finds the reasoning of the July 2014 and November 2015 VA examiners highly probative as each indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding the history of his nasopharyngeal lesions. Importantly, the July 2014 examiner clarified that the lesions were not present in-service and did not manifest until 2006, nearly 20 years after service. Furthermore, the November 2015 examiner explained that a prior biopsy showed that Veteran's lesions were benign, and that there is no documented connection between benign lesions and herbicide exposure.

In sum, the most probative evidence of record is against showing that the Veteran's nasopharyngeal lesions are related to service, to include as due to herbicide or Agent Orange exposure. In making this decision the Board notes that the Veteran is competent to report his nasal or ear pain and the circumstances surrounding such. The Board also acknowledges the lay evidence asserting that the Veteran's lesions may be attributable to herbicide exposure. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's nasopharyngeal lesions, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for multiple lesions of the nasal tracheal tree, to include as due to herbicide or Agent Orange exposure is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


